     Case: 1:19-cv-02547 Document #: 43 Filed: 08/29/19 Page 1 of 1 PageID #:161

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                 Eastern Division

Craig Cunningham
                              Plaintiff,
v.                                                 Case No.: 1:19−cv−02547
                                                   Honorable Ronald A. Guzman
Penn L.L.C.
                              Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, August 29, 2019:


        MINUTE entry before the Honorable Sidney I. Schenkier: Status hearing held.
Counsel for the parties advised the Court that the district judge granted the motion to
amend and Defendant's responsive pleading is due 9/19/2019. Defendant's to file its
response to Plaintiff's motion to compel [28] by 9/19/2019; reply to be filed by 9/26/2019.
If the parties are able to reach a resolution as to the motion to compel by 9/19/209,
Defendant to file a brief statement advising the Court that a resolution has been reached
and the motion can be stricken as moot. Magistrate judge status hearing set for 10/8/2019
at 9:00 a.m. Mailed notice (mw, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
